Mr. Justice Allen
delivered the opinion of-the court.
This writ of error was sued out to review a judgment of the county court of Pueblo county disallowing the claim *471of plaintiff in error in the matter of the Estate of Peter H. Heller, deceased. The plaintiff in error has filed a paper denominated an application to stay distribution of the estate. This will be treated in the manner that applications for supersedeas are considered.
The claim of the plaintiff in error against the estate is founded on a judgment obtained by him against the decedent in the latter’s lifetime in the Supreme Court of the District of Columbia in the year 1868. The trial court in the instant case disallowed the claim. There was no error in so doing. That being so, other questions become immaterial.
The administrator objected to the allowance of the claim on the ground that the statute of limitations had run against it. The objection was good on that ground. Chapter 171, S. L., 1921, provides that, “It shall be lawful for any person against whom an action shall be commenced in any court of this state, wherein the cause of action accrued without this state, * * * upon a judgment * * * rendered in any court without this state, more than six years before the commencement of the action In this state, to plead the same in bar of the action in this state.”
The plaintiff in error contends that this statute is void as being in violation of the full faith and credit clause of the federal Constitution. This contention must be overruled. In 23 Cyc. 1565, it is said: “The constitutional provision requiring ‘full faith and credit’ to be given to the judgments of other states is not yiolated by a statute imposing a reasonable period of limitation upon the bringing of suits on such judgments.”
Our statute, prescribing a six year period of limitation, is reasonable. The Illinois statute, fixing a five year period, was held reasonable and constitutional in Schemmel v. Cooksley, 256 Ill. 412, 100 N. E. 141.
The application is denied, and the judgment is affirmed.